NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,463,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bruce Stuckman on 04/13/2021.
	The claims are amended as follows:
Claim 1 Line 9 reading “gage” should read --gauge--.
Claim 1 Line 10 reading “the strain gage” should read --the at least one strain gauge--.
Claim 3 Line 1 reading “The system of claim 1” should read --The system of claim 2--.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, a terminal disclaimer was filed over application 13/956501, now USPN 10,463,516, hereinafter Laramy. In Laramy, as in the present case, it was determined that the prior art neither anticipated nor made obvious a system for deploying a shape memory catheterization device within a patient, the system comprising a shape memory member, a catheter, a heat source for heating the shape memory member to a transformed shape, and a transformation data generator coupled to the catheter that includes a circuit driver for driving a circuit and generates transformation data based on a in the shape memory member. In the present case, the system further included a strain gauge coupled to the shape memory member. This was found obvious over Cripps (USPN 7,834,471). Claims 2-9 of the present case were also found obvious over Laramy in view of Cripps.
	Relevant prior art in the present case includes Saadat et al. (USPN 5,989,242), Maitland et al. (USPN 6,102,917), Dahlgren et al. (USPGPub 2009/0076597), and Howard et al. (USPN 9,078,481). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783          

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783             
04/14/2021